DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
3.       The information disclosure statements (IDS) submitted on 12/05/2019 and 08/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
4.       The drawing(s) filed on 12/05/2019 are accepted by the Examiner.

Status of Claims
5.       Claims 1-16 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


6.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
a processing unit” in claims 1, 7 and 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: ‘a processing unit configured: to receive three-dimensional (3D) image data…; to generate a two-dimensional (2D) image…; to render the 2D image to the display screen; to superimpose…; to receive…; and201002-2113S2BIO6223USNP1 to register…’ corresponds to Fig. 1 ‘system processor 24’ implemented ‘processing unit 26’.  “System processor 24 typically comprises a programmable processor, which uses software stored in a memory of processing unit 26 to operate apparatus 10.” (Page 10, lines 13-26).  Also see ‘system processor 24’ implemented ‘processing unit 26’ Fig. 3 flowchart showing the claimed receiving, generating, rendering, superimposing, receiving and registering (Page 15, line 3 – Page 16, line 18).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	Claims 1-4, 7, 9-12 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Carls (EP 1173105).

Regarding Claim 1:
Carls discloses a medical apparatus (Fig. 1 ‘image guided surgical system 100’; [0017-0018]), comprising: 
a registration tool (e.g. Fig. 1 ‘a surgical instrument 140, such as a drill’ [0030]), which comprises a position sensor (Fig. 1 ‘tracking sensor 130’; [0030-0031]) and is configured to be brought into contact with a surface of a part of a body of a patient (e.g. “Consistent with an aspect of the present ; 
a position-tracking system (Fig. 1 ‘calibration and tracking target 106’), which is configured to acquire position coordinates of the position sensor (‘tracking sensor 130’) in a first frame of reference defined by the position-tracking system in a vicinity of the part of the body of the patient (“Calibration and tracking target 106 may be attached to x-ray receiving section 105 of the C-arm. Alternately, the target 106 can be mechanically independent of the C-arm, in which case it should be positioned such that the included calibration markers 111 are visible in each fluoroscopic image to be used in navigational guidance. Element 106 serves two functions. The first, as described above, is holding calibration markers 111 used in intrinsic calibration. The second function, which is described in more detail below, is holding infrared emitters or reflectors 109, which act as a tracking target for tracking sensor 130.” [0030]; “During an operation, dynamic reference frame marker 150 is attached in a fixed position relative to the portion of the patient to be operated on. For example, when inserting a screw into the spine of patient 110, dynamic reference frame marker 150 may be physically attached to a portion of the spine of the patient. Because dynamic reference frame 150 is in a fixed position relative to the patient anatomy, and instrument 140 can be accurately located in three dimensional space relative to dynamic reference frame 150, instrument 140 can also be located relative to the patient's anatomy.  As discussed above, calibration and tracking target 106 also includes infrared emitters or reflectors 109 similar to those in instrument 140 or dynamic reference frame 150. Accordingly, tracking sensor 130 and computer 120 may determine the three-dimensional position of calibration target 106 relative to instrument 140 and/or dynamic reference frame 150 and thus the patient position.” [0032-0033]); 
a display screen (Fig. 1 ‘monitor/display 121’; [0021]); and 
a processing unit (Fig. 1 ‘computers 115 and 120’; [0022]) configured: 
to receive three-dimensional (3D) image data with respect to at least the part of the body of the patient in a second frame of reference (“Three-dimensional patient specific images can be registered to a patient on the operating room table (surgical space) using multiple two-dimensional image projections. This process, which is often referred to as 2D/3D registration, uses two spatial transformations that can be established. The first transformation is between the acquired fluoroscopic images and the three-dimensional image data set (e.g., CT or MR) corresponding to the same patient. The second transformation is between the ; 
to generate a two-dimensional (2D) image of the surface of the part of the body of the patient based on the 3D image data (e.g. “Once registered, computer 120 may use positional information of instrument 140 to overlay graphical representations of the instrument in the three-dimensional image as well as the two-dimensional fluoroscopic images.”; [0067]); 
to render the 2D image to the display screen (“Fluoroscopic images taken by imaging device 101 are transmitted to computer 115 where they may further be forwarded to computer 120. Computer 120 provides facilities for displaying (on monitor 121) saving, digitally manipulating, or printing a hard copy of the received images.”; [0021]; [0024]); 
to superimpose onto the displayed 2D image a plurality of icons indicating locations of respective landmarks on the surface of the part of the body (“During surgery, tracking sensor 130 and computer 120 detect the position of instrument 140 relative to dynamic reference frame 150, and hence relative to patient 110. With this information, computer 120 dynamically calculates, in real-time, the projection of instrument 140 into each fluoroscopic image as the instrument is moved by the physician. A graphical representation of instrument 140 may then be overlaid on the fluoroscopic images (step 406). The graphical representation of instrument 140 is an iconic representation of where the actual surgical instrument would appear within the acquired fluoroscopic x-ray image if imager 101 was continuously acquiring new images from the same view as the original image.”; [0038]); 
to receive the position coordinates acquired by the position-tracking system while the registration tool contacts the locations on the surface of the part of the body of the patient corresponding to the icons on the display (“Figs. 5A and 5B are exemplary fluoroscopic x-ray images illustrating the iconic graphical overlay of a surgical instrument. Fluoroscopic image 500, shown in Fig. 5A, is an image of a lateral view of the lumbar spine. Graphical overlay 502 is the iconic overlay of a surgical instrument, such as a drill, within image 500. As the physician moves the drill, computer 120 recalculates and displays the new location of graphical overlay 502. The diamond shaped end of overlay 502, labeled as area 503, represents the tip of ; and 
to register the first and second frames of reference by comparing the position coordinates to the corresponding locations in the three-dimensional image data (Fig. 13 flowchart: “Fig. 13 is a flow chart illustrating methods for aligning bone fragments. In general, one of bone fragments 1201 or 1202 is used as a fixed reference frame and the other as a dynamic reference frame. When the physician moves the bone fragment corresponding to the dynamic reference frame, tracking sensor 130 detects the movement and updates the x-ray image to reflect the new location of the bone fragment in the patient.”; [0056]; “Accordingly, the previously described technique for detecting movement of imager 101 during the image acquisition process can be used when acquiring fluoroscopic images that are to be used in 2D/3D registration.”; [0065]).

Regarding Claim 2:
Carls further discloses the medical apparatus according to claim 1, wherein the position-tracking system comprises a magnetic position-tracking system (“a positional location device may also be based on magnetic fields, sonic emissions, or radio waves.” [0030]; “Atlas data may be acquired using CT, MR or other imaging modalities from a particular patient; and may even comprise images from several modalities which are spatially registered (e.g., CT and MR together in a common coordinate system).” [0063]).

Regarding Claim 3:
Carls further discloses the medical apparatus according to claim 1, wherein the three-dimensional image data comprises data from a computerized tomography (CT) system (“Three-dimensional images, such as pre-acquired patient specific CT/MR data set 124 or a, three-dimensional atlas data set 126 (described in more detail below) may also be manipulated by computer 120 and displayed by monitor 121. Images, instead of or in addition to being displayed on monitor 121, may also be displayed to the physician through a heads-up-display.”; [0021]).

Regarding Claim 4:
Carls further discloses the medical apparatus according to claim 1, wherein the three-dimensional image data comprises data from a magnetic resonance imaging (MRI) system (“The navigational guidance system 100 used by the present invention is not limited to providing surgical navigational guidance with two-dimensional fluoroscopic images. Three-dimensional volumetric data sets may also be overlaid with graphical representations of a surgical instrument. Three-dimensional data sets (such as CT or MRI) may be either pre-acquired or acquired during the operation.”; [0062-0063]).

Regarding Claim 7:
Carls further discloses the medical apparatus according to claim 1, wherein the processing unit receives the landmark locations from a user marking the locations on the 2D image (“In accordance with the present invention, the apparatus includes an interface with the system computer processor for inputting one or more landmark positions to be used by the processor for generating and displaying the landmark...Alternatively, or additionally, the required interface can include a trackable instrument such as touch-probe 2020 depicted schematically in Fig. 1 and shown in Fig. 19A. Probe 2020 includes LED array 2022 for tracking by sensor 130. By the surgeon physically touching the desired landmark positions on the patient's anatomy, apparatus 2000 can automatically determine the landmark positions in the desired coordinate reference frame through the data provided by sensor 130. Because image guided system 100 can be configured to locate a specific point on probe 2020 (i.e., the tip 2024), the requisite accuracy can be achieved.” [0091]).

Regarding Claim 9:
Carls discloses a method for registering medical images (“apparatus and methods of using image guided surgery for landmark-dependent surgical procedures, such as interbody fusion device placement.”; [0001]), the method comprising: 
(Fig. 1 ‘tracking sensor 130’; [0030-0031]) in a registration tool (e.g. Fig. 1 ‘a surgical instrument 140, such as a drill’ [0030]) in a first frame of reference defined by a position-tracking system in a vicinity of a part of a body of a patient as the registration tool is brought into contact with a surface of the part of the body (e.g. “Consistent with an aspect of the present invention, an alternative method of accomplishing this is for the physician to position the surgical instrument on the surface of the bone or skin in the desired orientation” [0050]; “Calibration and tracking target 106 may be attached to x-ray receiving section 105 of the C-arm. Alternately, the target 106 can be mechanically independent of the C-arm, in which case it should be positioned such that the included calibration markers 111 are visible in each fluoroscopic image to be used in navigational guidance. Element 106 serves two functions. The first, as described above, is holding calibration markers 111 used in intrinsic calibration. The second function, which is described in more detail below, is holding infrared emitters or reflectors 109, which act as a tracking target for tracking sensor 130.” [0030]; “During an operation, dynamic reference frame marker 150 is attached in a fixed position relative to the portion of the patient to be operated on. For example, when inserting a screw into the spine of patient 110, dynamic reference frame marker 150 may be physically attached to a portion of the spine of the patient. Because dynamic reference frame 150 is in a fixed position relative to the patient anatomy, and instrument 140 can be accurately located in three dimensional space relative to dynamic reference frame 150, instrument 140 can also be located relative to the patient's anatomy.  As discussed above, calibration and tracking target 106 also includes infrared emitters or reflectors 109 similar to those in instrument 140 or dynamic reference frame 150. Accordingly, tracking sensor 130 and computer 120 may determine the three-dimensional position of calibration target 106 relative to instrument 140 and/or dynamic reference frame 150 and thus the patient position.” [0032-0033]); 
receiving three-dimensional (3D) image data with respect to at least the part of the body of the patient in a second frame of reference (“Three-dimensional patient specific images can be registered to a patient on the operating room table (surgical space) using multiple two-dimensional image projections. This process, which is often referred to as 2D/3D registration, uses two spatial transformations that can be established. The first transformation is between the acquired fluoroscopic images and the three-dimensional image data set (e.g., CT or MR) corresponding to the same patient. The second transformation is between the coordinate system of the fluoroscopic images and an externally measurable reference system attached to the ; 
generating a two-dimensional (2D) image of the surface of the part of the body of the patient based on the 3D image data (e.g. “Once registered, computer 120 may use positional information of instrument 140 to overlay graphical representations of the instrument in the three-dimensional image as well as the two-dimensional fluoroscopic images.”; [0067]); 
rendering the 2D image to a display screen; superimposing onto the displayed 2D image a plurality of icons indicating locations of respective landmarks on the surface of the part of the body (“Fluoroscopic images taken by imaging device 101 are transmitted to computer 115 where they may further be forwarded to computer 120. Computer 120 provides facilities for displaying (on monitor 121) saving, digitally manipulating, or printing a hard copy of the received images.”; [0021]; [0024]); 
receiving the position coordinates acquired by the position-tracking system while the registration tool contacts the locations on the surface of the part of the body of the patient corresponding to the icons on the display (“Figs. 5A and 5B are exemplary fluoroscopic x-ray images illustrating the iconic graphical overlay of a surgical instrument. Fluoroscopic image 500, shown in Fig. 5A, is an image of a lateral view of the lumbar spine. Graphical overlay 502 is the iconic overlay of a surgical instrument, such as a drill, within image 500. As the physician moves the drill, computer 120 recalculates and displays the new location of graphical overlay 502. The diamond shaped end of overlay 502, labeled as area 503, represents the tip of the instrument. The physician can use image 500 and overlay 502 to visualize the position and orientation of the surgical tool relative to the patient's anatomy.”; [0039]); and 
registering the first and second frames of reference by comparing the position coordinates to the corresponding locations in the three-dimensional image data (Fig. 13 flowchart: “Fig. 13 is a flow chart illustrating methods for aligning bone fragments. In general, one of bone fragments 1201 or 1202 is used as a fixed reference frame and the other as a dynamic reference frame. When the physician moves the bone fragment corresponding to the dynamic reference frame, tracking sensor 130 detects the movement and updates the x-ray image to reflect the new location of the bone fragment in the patient.”; [0056]; “Accordingly, the .

Regarding Claim 10:
Carls further discloses the method according to claim 9, wherein the position- tracking system comprises a magnetic position-tracking system (“a positional location device may also be based on magnetic fields, sonic emissions, or radio waves.” [0030]; “Atlas data may be acquired using CT, MR or other imaging modalities from a particular patient; and may even comprise images from several modalities which are spatially registered (e.g., CT and MR together in a common coordinate system).” [0063]).

Regarding Claim 11:
Carls further discloses the method according to claim 9, wherein receiving the 3D image data comprises receiving a computerized tomography (CT) image (“Three-dimensional images, such as pre-acquired patient specific CT/MR data set 124 or a, three-dimensional atlas data set 126 (described in more detail below) may also be manipulated by computer 120 and displayed by monitor 121. Images, instead of or in addition to being displayed on monitor 121, may also be displayed to the physician through a heads-up-display.”; [0021]).

Regarding Claim 12:
Carls further discloses the method according to claim 9, wherein receiving the 3D image data comprises magnetic resonance imaging (MRI) data (“The navigational guidance system 100 used by the present invention is not limited to providing surgical navigational guidance with two-dimensional fluoroscopic images. Three-dimensional volumetric data sets may also be overlaid with graphical representations of a surgical instrument. Three-dimensional data sets (such as CT or MRI) may be either pre-acquired or acquired during the operation.”; [0062-0063]).


Carls further discloses the method according to claim 9, wherein superimposing the icons comprises receiving the landmark locations from a user marking the locations on the 2D image (“In accordance with the present invention, the apparatus includes an interface with the system computer processor for inputting one or more landmark positions to be used by the processor for generating and displaying the landmark...Alternatively, or additionally, the required interface can include a trackable instrument such as touch-probe 2020 depicted schematically in Fig. 1 and shown in Fig. 19A. Probe 2020 includes LED array 2022 for tracking by sensor 130. By the surgeon physically touching the desired landmark positions on the patient's anatomy, apparatus 2000 can automatically determine the landmark positions in the desired coordinate reference frame through the data provided by sensor 130. Because image guided system 100 can be configured to locate a specific point on probe 2020 (i.e., the tip 2024), the requisite accuracy can be achieved.” [0091]).

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carls (EP 1173105) in view of Pokotilov et al. (US 11,007,036).

Regarding Claim 5:
Carls discloses the medical apparatus according to claim 1, but does not expressly disclose wherein the part of the body of the patient comprises a head of the patient, and the 2D image shows a face of the patient.
Pokotilov discloses wherein the part of the body of the patient comprises a head of the patient, and the 2D image shows a face of the patient (Pokotilov: “In some embodiments, the 2D image includes the mouth of the patient and one or more of the face, head, neck, shoulders, torso, or the entire patient. The 2D image of the patient may include an image of the patient with their mouth in one or more positions; for example, the patient's mouth may be a smiling position, such as a social smiling position, a repose position with relaxed muscles and lips slightly parted, or an anterior retracted open bite or closed bite positions.” (Col. 29, lines 21-29)).
Carls in view of Pokotilov are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of generating and interpreting medical images.  It would have been obvious to one of ordinary skill in the 

Regarding Claim 13:
Carls discloses the method according to claim 9, but does not expressly disclose wherein the part of the body of the patient comprises a head of the patient, and generating the 2D image comprises generating a 2D image of a face of the patient.
Pokotilov discloses wherein the part of the body of the patient comprises a head of the patient, and generating the 2D image comprises generating a 2D image of a face of the patient (Pokotilov: “In some embodiments, the 2D image includes the mouth of the patient and one or more of the face, head, neck, shoulders, torso, or the entire patient. The 2D image of the patient may include an image of the patient with their mouth in one or more positions; for example, the patient's mouth may be a smiling position, such as a social smiling position, a repose position with relaxed muscles and lips slightly parted, or an anterior retracted open bite or closed bite positions.” (Col. 29, lines 21-29)).
Carls in view of Pokotilov are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of generating and .

17.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carls (EP 1173105) in view of Mauldin, Jr. et al. (US 2016/0249879).

Regarding Claim 6:
Carls discloses the medical apparatus according to claim 1, but does not expressly disclose wherein registering the first and second frames of reference comprises applying relative scaling, rotations and translations between the first and second frames of reference so as to maximize a correlation between the position coordinates and the corresponding locations in the three-dimensional image data.
(Mauldin: “In some embodiments, the act 222 of registration to a 3D model may comprise performing point set registration, which may comprise identifying a translation and/or scaling of one of two sets of point data that minimizes a cost function or “similarity metric.” An example cost function involves Euclidean distance and image intensity of the “best match”. In embodiments where a point set registration method is applied, a first set of points may be extracted from both bone filtered frame data (e.g., the extracted bone surface point locations obtained at act 220 of process 200) and a second set of points may be extracted from the 3D bone model 224. In the 3D bone model 224, the point set may be easily accessed if the 3D bone model is formatted in a computer aided design (CAD) file type such as an .stl file. The vertices from the .stl list may be used as the point set. Frame-to-frame displacement information and previous registration outputs, e.g. model position, scaling, and rotation, may be used to inform the 3D model registration 222. For example, if zero displacement between frames is detected, then the previous registration solution is highly likely compared to registration solutions with greatly varied translation, scaling, or rotation. Therefore, the translation and scaling solutions corresponding to the previous registration solution may be assigned a higher weighting.”; [0053]).
Carls in view of Mauldin are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of generating and interpreting medical images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein registering the first and second frames of reference comprises applying relative scaling, rotations and translations between the first and second frames of reference so as to maximize a correlation between the position coordinates and the corresponding locations in the three-dimensional image data.


Regarding Claim 14:
Carls discloses the method according to claim 9, but does not expressly disclose wherein registering the first and second frames of reference comprises applying relative scaling, rotations and translations between the first and second frames of reference so as to maximize a correlation between the position coordinates and the corresponding locations in the three-dimensional image data.
Mauldin discloses wherein registering the first and second frames of reference comprises applying relative scaling, rotations and translations between the first and second frames of reference so as to maximize a correlation between the position coordinates and the corresponding locations in the three-dimensional image data (Mauldin: “In some embodiments, the act 222 of registration to a 3D model may comprise performing point set registration, which may comprise identifying a translation and/or scaling of one of two sets of point data that minimizes a cost function or “similarity metric.” An example cost function involves Euclidean distance and image intensity of the “best match”. In embodiments where a point set registration method is applied, a first set of points may be extracted from both bone filtered frame data (e.g., the extracted bone surface point locations obtained at act 220 of process 200) and a second set of points may be extracted from the 3D bone model 224. In the 3D bone model 224, the point set may be easily accessed if the 3D bone model is formatted in a computer aided design (CAD) file type such as an .stl file. The vertices from the .stl list may be used as the point set. Frame-to-frame displacement information and previous registration outputs, e.g. model position, scaling, and rotation, may be used to inform the 3D model registration 222. For example, if zero displacement between frames is detected, then the previous registration solution is highly likely compared to registration solutions with greatly varied translation, scaling, or rotation. .
Carls in view of Mauldin are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of generating and interpreting medical images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein registering the first and second frames of reference comprises applying relative scaling, rotations and translations between the first and second frames of reference so as to maximize a correlation between the position coordinates and the corresponding locations in the three-dimensional image data.
The suggestion/motivation for doing so is to better interpret images as disclosed by Mauldin in the background of invention.  Therefore, it would have been obvious to combine Carls with Mauldin to obtain the invention as specified in claim 6.

18.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carls (EP 1173105) in view of Gliner et al. (US 2016/0113723).

Regarding Claim 8:
Carls discloses the apparatus according to claim 1, but does not expressly disclose wherein the processing unit is configured to track and display a location of an invasive probe inside the part of the body using the registered frames of reference.
Gliner discloses wherein the processing unit is configured to track and display a location of an invasive probe inside the part of the body using the registered frames of reference (Gliner: “to enable this sort of combined imaging and tracking functionality, a field transducer, for use in .
Carls in view of Gliner are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of generating and interpreting medical images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the processing unit is configured to track and display a location of an invasive probe inside the part of the body using the registered frames of reference.  The suggestion/motivation for doing so is “for tracking probe location within a body in a tomographic imaging system” as disclosed by Gliner in the Background of Invention.  Therefore, it would have been obvious to combine Carls with Gliner to obtain the invention as specified in claim 8.

Regarding Claim 16:
Carls discloses the method according to claim 9, but does not expressly disclose and comprising tracking and displaying a location of an invasive probe inside the part of the body using the registered frames of reference.
Gliner discloses and comprising tracking and displaying a location of an invasive probe inside the part of the body using the registered frames of reference (Gliner: “to enable this sort of combined imaging and tracking functionality, a field transducer, for use in tracking the invasive probe, is .
Carls in view of Gliner are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of generating and interpreting medical images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose and comprising tracking and displaying a location of an invasive probe inside the part of the body using the registered frames of reference.  The suggestion/motivation for doing so is “for tracking probe location within a body in a tomographic imaging system” as disclosed by Gliner in the Background of Invention.  Therefore, it would have been obvious to combine Carls with Gliner to obtain the invention as specified in claim 16.

Conclusion
19.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

            Garibaldi (US 2009/0105579) discloses a method of performing intra-operative three-dimensional imaging and registering diagnostic functional information to the three-dimensional anatomical data is introduced. The availability of co-registered diagnostic information to intra-operative data enables fast and efficient navigation to pre-selected 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677